Exhibit 10.5
EXECUTION VERSION
REGISTRATION AGREEMENT
This REGISTRATION AGREEMENT (this “Agreement”), dated as of October 21, 2011, is
made by and among (i) Westwood One, Inc., a Delaware corporation (the
“Corporation”), (ii) Triton Media Group, LLC, a Delaware limited liability
company (“Triton Media” and, together with any Person who executes a counterpart
to, or otherwise agrees in writing to be bound by, this Agreement with the prior
written consent of Triton Media, “Triton”), and (iii) Gores Radio Holdings, LLC,
a Delaware limited liability company (“Gores Radio” and, together with any
Person who executes a counterpart to, or otherwise agrees in writing to be bound
by, this Agreement with the prior written consent of Gores Radio, “Gores”).
Triton and Gores are collectively referred to herein as the “Securityholders.”
Capitalized terms used but not defined herein have the meanings set forth in
Section 9 below.
WHEREAS, Gores is a holder of Class A Common Stock of the Corporation, par value
$0.01 per share (“Class A Common Stock”), and Triton is a holder of Class B
Common Stock of the Corporation, par value $0.01 per share (“Class B Common
Stock” and, together with the Class A Common Stock, “Common Stock”), which
Class B Common Stock is convertible into Class A Common Stock in accordance with
the terms of the Amended and Restated Certificate of Incorporation of the
Corporation; and
WHEREAS, Gores is party to a Registration Rights Agreement, dated as of March 3,
2008, between the Corporation and Gores, as amended (the “Existing Gores
Agreement”), which is terminated and of no further force or effect as of the
date hereof pursuant to Section 10 below.
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:
1. Demand Registrations.
(a) Requests for Registration.
The holders of a majority of the Triton Registrable Securities may request
registration under the Securities Act of all or part of its Registrable
Securities on Form S-1 or any similar long-form registration (“Triton
Long-Form Registrations”) or, if available, on Form S-3 (including pursuant to
Rule 415 under the Securities Act) or any similar short-form registration
(“Triton Short-Form Registrations”); provided that only two (2) Triton Long-Form
Registrations may be requested hereunder. In addition, the holders of a majority
of the Gores Registrable Securities may request registration under the
Securities Act of all or part of its Registrable Securities on Form S-1 or any
similar long-form registration (“Gores Long-Form Registration” and, together
with Triton Long-Form Registrations, “Long-Form Registrations”) or, if
available, on Form S-3 (including pursuant to Rule 415 under the Securities Act)
or any similar short-form registration (“Gores Short-Form Registrations” and,
together with Triton Short-Form Registrations, “Short-Form Registrations”);
provided that only one (1) Gores Long-Form Registration may be requested
hereunder. The aggregate

 

 



--------------------------------------------------------------------------------



 



offering value of the Registrable Securities requested to be registered in any
Long-Form Registration must equal at least $25,000,000, and the aggregate
offering value of the Registrable Securities requested to be registered in any
Short-Form Registration must equal at least $10,000,000. A requested Long-Form
Registration shall not count as one of the permitted Long-Form Registrations
until it has become effective, and no Long-Form Registration shall count as one
of the permitted Long-Form Registrations unless the party requesting such
registration is able to register and sell 85% of its Registrable Securities
requested to be included in such registration. All registrations requested
pursuant to this Section 1(a) are referred to herein as “Demand Registrations.”
Each request for a Demand Registration shall specify the approximate number of
Registrable Securities requested to be registered and the anticipated per share
price range for such offering. Within five (5) days after receipt of any such
request, the Corporation shall give written notice of such requested
registration to all other holders of Registrable Securities and, subject to
Section 1(d), will include in such registration all Registrable Securities with
respect to which the Corporation has received written requests for inclusion
therein from such Persons within twenty (20) days after the receipt of the
Corporation’s notice.
(b) Long-Form Registrations.
Subject to Section 1(a), the holders of a majority of the Triton Registrable
Securities shall be entitled to request two (2) Triton Long-Form Registrations,
and the holders of a majority of the Gores Registrable Securities shall be
entitled to request one (1) Gores Long-Form Registration, in each case in which
the Corporation shall pay all Registration Expenses (as defined below in
Section 5). The Corporation shall pay all Registration Expenses in connection
with any registration initiated as a permitted Long-Form Registration whether or
not it has become effective and whether or not such registration is counted as
one of the permitted Long-Form Registrations. All Long-Form Registrations shall
be underwritten registrations.
(c) Short-Form Registrations.
Subject to Section 1(a), in addition to the Long-Form Registrations provided
pursuant to Section 1(b), the holders of a majority of the Triton Registrable
Securities shall be entitled to request an unlimited number of Triton
Short-Form Registrations, and the holders of a majority of the Gores Registrable
Securities shall be entitled to request an unlimited number of Gores
Short-Form Registrations, in each case in which the Corporation shall pay all
Registration Expenses. Demand Registrations will be Short-Form Registrations
whenever the Corporation is permitted to use any applicable short form. The
Corporation shall use its best efforts to make Short-Form Registrations on Form
S-3 available for the sale of Registrable Securities. All
Short-Form Registrations shall be underwritten registrations, unless otherwise
agreed to by the holders of a majority of Registrable Securities initially
requesting such registration. If the Corporation, pursuant to the request of the
holders of a majority of the Triton Registrable Securities or the holders of a
majority of the Gores Registrable Securities, as applicable, is qualified to and
has filed with the Securities and Exchange Commission a registration statement
under the Securities Act on Form S-3 pursuant to Rule 415 under the Securities
Act (the “Required Registration”), then the Corporation shall use reasonable
best efforts to cause the Required Registration to be declared effective under
the Securities Act as soon as practicable after filing, and, once effective, the
Corporation shall cause such Required Registration to remain effective until the
date on which all Triton Registrable Securities or Gores Registrable Securities,
as applicable, included in such registration have been sold pursuant to the
Required Registration.

 

2



--------------------------------------------------------------------------------



 



(d) Priority on Demand Registrations.
The Corporation shall not include in any Demand Registration any securities
which are not Registrable Securities without the prior written consent of the
holders of a majority of the Registrable Securities initially requesting such
registration. If a Demand Registration is an underwritten offering and the
managing underwriters advise the Corporation in writing that, in their opinion,
the number of Registrable Securities and, if permitted hereunder, other
securities requested to be included in such offering exceeds the number of
Registrable Securities and other securities, if any, which can be sold in an
orderly manner in such offering within the price range acceptable to the holders
of a majority of the Registrable Securities initially requesting such
registration, the Corporation will include in such registration, (i) first, the
Registrable Securities requested to be included in such registration that, in
the opinion of such underwriters, can be sold in an orderly manner within such
price range, pro rata among the respective holders of such securities on the
basis of the number of shares of such securities owned by each such holder, (ii)
second, the Investor Securities requested to be included in such registration by
the Investor Stockholders pursuant to the Investor Rights Agreement that, in the
opinion of such underwriters, can be sold in an orderly manner within such price
range, pro rata among the respective holders of such securities on the basis of
the number of shares of such securities owned by each such holder, and
(iii) third, other securities requested (and permitted) to be included in such
registration, if any, that, in the opinion of such underwriters, can be sold in
an orderly manner within such price range, pro rata among the holders of such
securities on the basis of the number of such securities owned by each such
holder.
(e) Restrictions on Demand Registrations.
The Corporation shall not be obligated to effect any Long-Form Registration
within 90 days after the effective date of a previous Long-Form Registration or
a previous registration in which the holders of Registrable Securities were
given piggyback rights pursuant to Section 2 and in which there was no reduction
in the number of Registrable Securities requested to be included. The
Corporation may postpone for up to 90 days the filing or the effectiveness of a
registration statement for a Demand Registration if the Corporation furnishes to
the holders of Registrable Securities a certificate signed by the Chief
Executive Officer of the Corporation, following consultation with, and after
obtaining the good faith approval of, the board of directors of the Corporation,
stating that the Corporation believes that such postponement is reasonably
necessary in order to avoid premature disclosure of a material matter required,
as determined by the Corporation after consultation with outside counsel, to be
otherwise disclosed in the prospectus, the disclosure of which the board has
determined would have a material adverse effect on any proposal or plan by the
Corporation and its Subsidiaries to acquire financing or engage in any
acquisition of assets (other than in the ordinary course of business) or any
merger, amalgamation, consolidation, tender offer or similar transaction;
provided, however, that the Corporation shall not be entitled to so postpone
unless it shall (A) concurrently request the suspension of sales by other
security holders under registration statements covering securities held by such
other security holders, (B) in accordance with the Corporation’s policies from
time to time in effect, forbid purchases and sales in the open market by senior
executives of the Corporation, and (C) itself refrain from any public offering
and open market purchases during the postponement; provided further that, in
such event, the Corporation shall pay all Registration Expenses in connection
with such registration. The Corporation may delay a Demand Registration
hereunder only once in any twelve-month period.

 

3



--------------------------------------------------------------------------------



 



(f) Selection of Underwriters.
The holders of a majority of the Registrable Securities included in any Demand
Registration shall have the right to select the investment banker(s) and
managing underwriter(s) to administer the offering.
(g) Other Registration Rights. Except as provided in this Agreement, the
Corporation will not grant to any holder or prospective holder of any securities
of the Corporation registration rights with respect to such securities which are
senior to the rights granted hereunder without the prior written consent of the
holders of a majority of Triton Registrable Securities and Gores Registrable
Securities.
2. Piggyback Registrations.
(a) Right to Piggyback.
Whenever the Corporation proposes to register any of its equity securities
(including any proposed registration of the Corporation’s securities by any
third party) under the Securities Act (other than (i) pursuant to a Demand
Registration, which is governed by Section 1 or (ii) pursuant to a registration
on Form S-4 or S-8 or any successor or similar forms), whether or not for sale
for its own account, and the registration form to be used may be used for the
registration of Registrable Securities (a “Piggyback Registration”), the
Corporation shall give prompt written notice to all holders of Registrable
Securities of its intention to effect such a registration and will include in
such registration all Registrable Securities with respect to which the
Corporation has received written requests for inclusion therein from such
Persons within twenty (20) days after the receipt of the Corporation’s notice.
(b) Piggyback Expenses.
The Registration Expenses of the holders of Registrable Securities shall be paid
by the Corporation in all Piggyback Registrations, whether or not such
registration is consummated.
(c) Priority on Primary Registrations.
If a Piggyback Registration is an underwritten primary registration on behalf of
the Corporation, and the managing underwriters advise the Corporation in writing
that, in their opinion, the number of securities requested to be included in
such offering exceeds the number which can be sold in an orderly manner in such
offering within a price range acceptable to the Corporation, then the
Corporation shall include in such registration (i) first, the securities the
Corporation proposes to sell that, in the opinion of such underwriters, can be
sold in an orderly manner within such price range, (ii) second, (A) the
Registrable Securities requested to be included in such registration, and
(B) the Investor Securities requested to be included in such registration by the
Investor Stockholders pursuant to the Investor Rights Agreement, in each case
that, in the opinion of such underwriters, can be sold in an orderly manner
within such price range, pro rata among the respective holders of such
securities on the basis of the number of shares of such securities owned by each
such holder, and (iii) third, other securities requested (and permitted) to be
included in such registration, if any, that, in the opinion of such
underwriters, can be sold in an orderly manner within such price range, pro rata
among the holders of such securities on the basis of the number of such
securities owned by each such holder.

 

4



--------------------------------------------------------------------------------



 



(d) Priority on Secondary Registrations.
If a Piggyback Registration is an underwritten secondary registration on behalf
of holders of the Corporation’s securities other than holders of Registrable
Securities (it being understood that secondary registrations on behalf of
holders of Registrable Securities are addressed in Section 1 rather than this
Section 2(d)), and the managing underwriters advise the Corporation in writing
that, in their opinion, the number of securities requested to be included in
such registration exceeds the number which can be sold in an orderly manner in
such offering within a price range acceptable to the holders of a majority of
the securities initially requested to be included in such registration, then the
Corporation shall include in such registration (i) first, the securities
requested to be included therein by the holders requesting such registration,
(ii) second, (A) the Registrable Securities requested to be included in such
registration, and (B) the Investor Securities requested to be included in such
registration by the Investor Stockholders pursuant to the Investor Rights
Agreement, in each case that, in the opinion of such underwriters, can be sold
in an orderly manner within such price range, pro rata among the respective
holders of such securities on the basis of the number of shares of such
securities owned by each such holder, and (iii) third, other securities
requested (and permitted) to be included in such registration, if any, that, in
the opinion of such underwriters, can be sold in an orderly manner within such
price range.
(e) Selection of Underwriters.
If any Piggyback Registration is an underwritten offering, the selection of the
investment banker(s) and managing underwriter(s) for the offering must be
approved by the holders of a majority of the Registrable Securities included in
such Piggyback Registration, which approval shall not be unreasonably withheld.
(f) Other Registrations.
If the Corporation has previously filed a registration statement with respect to
Registrable Securities pursuant to Section 1 or pursuant to this Section 2, and
if such previous registration has not been withdrawn or abandoned, then, unless
such previous registration statement is a Required Registration, the Corporation
shall not file or cause to be effected any other registration of any of its
equity securities or securities convertible or exchangeable into or exercisable
for its equity securities under the Securities Act (except on Form S-4 or S-8 or
any successor form), whether on its own behalf or at the request of any holder
or holders of such securities, until a period of at least six months has elapsed
from the effective date of such previous registration.

 

5



--------------------------------------------------------------------------------



 



3. Holdback Agreements.
(a) Each holder of Registrable Securities agrees that, in connection with any
underwritten public offering of the Corporation’s equity securities, it shall
not (i) offer, sell, contract to sell, pledge or otherwise dispose of (including
sales pursuant to Rule 144), directly or indirectly, any equity securities of
the Corporation (“Securities”) (including Securities which may be deemed to be
owned beneficially by such holder in accordance with the rules and regulations
of the Securities and Exchange Commission), or any securities, options, or
rights convertible into or exchangeable or exercisable for Securities (“Other
Securities”), (ii) enter into a transaction which would have the same effect as
described in clause (i) of this Section 3(a), (iii) enter into any swap, hedge
or other arrangement that transfers, in whole or in part, any of the economic
consequences or ownership of any Securities or Other Securities, whether such
transaction is to be settled by delivery of such Securities or Other Securities,
in cash or otherwise, or (iv) publicly disclose the intention to enter into any
transaction described in clause (i), (ii) or (iii) above, from the date on which
the Corporation gives notice to the holders of Registrable Securities that a
preliminary prospectus has been circulated for the underwritten public offering
to the date that is 90 days following the date of the final prospectus for such
underwritten public offering (or such longer period not to exceed 180 days
required by the underwriters designated as “book-runners” managing such
registered public offering), unless such book-runners otherwise agree in writing
(such period, the “Holdback Period”); provided that the holdback obligations set
forth in this Section 3(a) shall not be effective or shall be reduced, as
applicable, if, in any underwritten offering, the managing underwriter indicates
in writing to the Corporation that such holdback obligations are not necessary
or may be shortened in the applicable Demand Registration or Piggyback
Registration. If (x) the Corporation issues an earnings release or other
material news or a material event relating to the Corporation and its
Subsidiaries occurs during the last 17 days of the Holdback Period or (y) prior
to the expiration of the Holdback Period, the Corporation announces that it will
release earnings results during the 16-day period beginning upon the expiration
of the Holdback Period, then to the extent necessary for a managing or
co-managing underwriter of a registered offering required hereunder to comply
with FINRA Rule 2711(f)(4), the Holdback Period shall be extended until 18 days
after the earnings release or the occurrence of the material news or event, as
the case may be (such period referred to herein as the “Holdback Extension”).
The Corporation may impose stop-transfer instructions with respect to its
securities that are subject to the foregoing restriction until the end of such
period, including any period of Holdback Extension. The holdback obligations set
forth in this Section 3(a) will automatically terminate upon any release or
termination of such holdback obligations for the holders of a majority of the
Registrable Securities.
(b) In connection with any underwritten public offering of the Corporation’s
equity securities, each holder of Registrable Securities agrees to enter into
any lockup or similar agreement requested by the underwriters managing the
registered public offering that is consistent in all material respects with the
holdback obligations provided for in Section 3(a) above and which the holders of
a majority of the Registrable Securities to be included in the relevant offering
agree to enter into.

 

6



--------------------------------------------------------------------------------



 



(c) The Corporation (i) agrees not to effect any Public Sale or distribution of
its equity securities, or any securities convertible into or exchangeable or
exercisable for such securities, during the seven days prior to and during the
180-day period beginning on the effective date of any Demand Registration or any
underwritten Piggyback Registration (except as part of such underwritten
registration or pursuant to registrations on Form S-4 or S-8 or any successor
form) or, in the event of a Holdback Extension, for such longer period until the
end of such period of Holdback Extension, unless the underwriters managing the
registered public offering otherwise agree, and (ii) to the extent not
inconsistent with applicable law, except as otherwise permitted by the holders
of a majority of the Registrable Securities to be included in the relevant
offering, shall cause (1) each other holder of its equity securities, or any
securities convertible into or exchangeable or exercisable for such equity
securities, purchased from the Corporation at any time (other than in a
registered public offering), (2) each officer and director of the Corporation
and (3) each other holder of securities selling in the underwritten offering to
agree not to effect any Public Sale or distribution (including sales pursuant to
Rule 144) of any such securities during such period (as extended by any Holdback
Extension) except as part of such underwritten registration, if otherwise
permitted, unless the underwriters managing the registered public offering
otherwise agree.
(d) Notwithstanding any other provision contained in this Agreement, the
Corporation shall not include in any underwritten Demand Registration or
underwritten Piggyback Registration any portion of Registrable Securities held
by any officers or employees of the Corporation or any of its Subsidiaries the
inclusion of which the underwriter of such Demand Registration or Piggyback
Registration, as the case may be, determines is likely to adversely affect such
offering.
(e) Notwithstanding anything to the contrary herein, except in the case of (i) a
transfer to the Corporation, (ii) a Public Sale which does not violate
Section 3(a) or 3(b), (iii) a transfer in connection with a Sale of the
Corporation or (iv) a sale of less than 10% of the outstanding Common Stock to
any Person or “group” (as defined in Section 13(d) of the Securities Exchange
Act) (clauses (i) through (iv), a “Permitted Transfer”), prior to transferring
any Registrable Securities to any Person not already a party to this Agreement
(including by operation of law), the transferring Securityholder shall cause the
prospective transferee to execute and deliver to the Corporation a counterpart
of this Agreement thereby agreeing to be bound by the terms hereof. Any transfer
or attempted transfer of any Registrable Securities in violation of any
provision of this Agreement shall be void ab initio, and the Corporation shall
not record such transfer on its books or treat any purported transferee of such
securities as the owner of such securities for any purpose. Other than in the
case of a Permitted Transfer, whether or not any such transferee has executed a
counterpart hereto, such transferee shall be subject to the obligations of the
transferor hereunder. The provisions of this Section 3(e) shall terminate upon a
Sale of the Corporation.
(f) Each certificate, if any, evidencing Securities or Other Securities held by
a Securityholder and each certificate, if any, issued in exchange for or upon
the transfer of any such securities (unless such securities are no longer
Registrable Securities) shall be stamped or otherwise imprinted with a legend in
substantially the following form:

 

7



--------------------------------------------------------------------------------



 



THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON  _____ 
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
UNDER ANY OTHER APPLICABLE SECURITIES LAWS, AND MAY NOT BE SOLD OR TRANSFERRED
IN THE ABSENCE OF EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION
THEREFROM. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE, PARTICIPATING, OPTIONAL OR OTHER
SPECIAL RIGHTS, AND THE QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS OF SUCH
PREFERENCES AND/OR RIGHTS, SPECIFIED IN THE AMENDED AND RESTATED CERTIFICATE OF
INCORPORATION OF THE ISSUER OF THE SECURITIES (THE “COMPANY”), AS AMENDED FROM
TIME TO TIME. A COPY OF SUCH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION
SHALL BE FURNISHED BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST AND
WITHOUT CHARGE.
The Corporation shall imprint such legend on certificates, if any, evidencing
Securities and Other Securities outstanding prior to the date hereof. The legend
set forth above shall be removed from the certificates evidencing any securities
which are no longer Registrable Securities.
4. Registration Procedures.
Whenever the holders of Registrable Securities have requested that any
Registrable Securities be registered pursuant to this Agreement, the Corporation
shall use its reasonable best efforts to effect the registration and the sale of
such Registrable Securities in accordance with the intended method of
disposition thereof and pursuant thereto the Corporation will as expeditiously
as possible:
(a) in accordance with the Securities Act and all applicable rules and
regulations promulgated thereunder, prepare and (within sixty (60) days after
the end of the period within which requests for registration may be given to the
Corporation) file with the Securities and Exchange Commission a registration
statement with respect to such Registrable Securities and thereafter use its
reasonable best efforts to cause such registration statement to become effective
as soon as practicable thereafter (provided that before filing a registration
statement or prospectus or any amendments or supplements thereto, the
Corporation shall furnish to the counsel selected by the holders of a majority
of the Registrable Securities covered by such registration statement copies of
all such documents proposed to be filed, which documents shall be subject to the
review and comment of such counsel);

 

8



--------------------------------------------------------------------------------



 



(b) notify in writing each holder of Registrable Securities of the effectiveness
of each registration statement filed hereunder and prepare and file with the
Securities and Exchange Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period of either
(i) the longer of (x) not less than six months (subject to extension pursuant to
Section 7(b)) or, if such registration statement relates to an underwritten
offering, such longer period as in the opinion of counsel for the underwriters a
prospectus is required by law to be delivered in connection with sales of
Registrable Securities by an underwriter or dealer and (y) the period specified
in Section 1(c) for registrations pursuant to Rule 415 under the Securities Act
or (ii) such shorter period as will terminate when all of the securities covered
by such registration statement have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof set forth in
such registration statement (but in any event not before the expiration of any
longer period required under the Securities Act), and to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement until such time as all of such
securities have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof set forth in such registration
statement;
(c) furnish to each seller of Registrable Securities thereunder such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus), each Free-Writing Prospectus and such other documents
as such seller may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such seller;
(d) use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
any seller reasonably requests and do any and all other acts and things which
may be reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller (provided that the Corporation shall not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 4(d), (ii) subject itself to taxation
in any such jurisdiction or (iii) consent to general service of process in any
such jurisdiction);
(e) notify in writing each seller of such Registrable Securities (i) promptly
after it receives notice thereof, of the date and time when such registration
statement and each post-effective amendment thereto has become effective or a
prospectus or supplement to any prospectus relating to a registration statement
has been filed and when any registration or qualification has become effective
under a state securities or blue sky law or any exemption thereunder has been
obtained, (ii) promptly after receipt thereof, of any request by the Securities
and Exchange Commission for the amendment or supplementing of such registration
statement or prospectus or for additional information, and (iii) at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of any event as a result of which the prospectus included in
such registration statement (x) contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading in
light of the circumstances under which they were made or (y) is otherwise not
legally available to support sales of Registrable Securities;

 

9



--------------------------------------------------------------------------------



 



(f) prepare and file promptly with the Securities and Exchange Commission, and
notify such holders of Registrable Securities prior to the filing of, such
amendments or supplements to such registration statement or prospectus as may be
necessary to correct any statements or omissions if, at the time when a
prospectus relating to such securities is required to be delivered under the
Securities Act, any event has occurred as the result of which any such
prospectus or any other prospectus as then in effect would include an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and,
in case any of such holders of Registrable Securities or any underwriter for any
such holders is required to deliver a prospectus at a time when the prospectus
then in circulation is not in compliance with the Securities Act or the rules
and regulations promulgated thereunder, the Corporation shall use its best
efforts to prepare promptly upon request of any such holder or underwriter such
amendments or supplements to such registration statement and prospectus as may
be necessary in order for such prospectus to comply with the requirements of the
Securities Act and such rules and regulations;
(g) cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Corporation are then listed;
(h) provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such registration statement;
(i) enter into and perform such customary agreements (including underwriting
agreements in customary form) and take all such other actions as the holders of
a majority of the Registrable Securities being included in such registration or
the underwriters, if any, reasonably request in order to expedite or facilitate
the disposition of such Registrable Securities (including participation in “road
shows,” investor presentations and marketing events and effecting a share or
unit split or a combination of shares or units);
(j) make available for inspection by any underwriter participating in any
disposition pursuant to such registration statement, and any attorney,
accountant, or other agent retained by any such underwriter, all financial and
other records, pertinent corporate documents and properties of the Corporation,
and cause the Corporation’s officers, directors, employees, and independent
accountants to supply all information reasonably requested by any such
underwriter, attorney, accountant, or agent in connection with such registration
statement and assist and, at the request of any participating underwriter, use
reasonable best efforts to cause such officers or directors to participate in
presentations to prospective purchasers;
(k) take all reasonable actions to ensure that any Free-Writing Prospectus
utilized in connection with any Demand Registration or Piggyback Registration
hereunder complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related prospectus, will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

 

10



--------------------------------------------------------------------------------



 



(l) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Securities and Exchange Commission, and make
available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least 12 months beginning with the
first day of the Corporation’s first full calendar quarter after the effective
date of the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;
(m) use its reasonable best efforts to prevent the issuance of any stop order
suspending the effectiveness of a registration statement, or of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any securities included in such registration statement for sale
in any jurisdiction, and in the event of the issuance of any such stop order or
other such order the Corporation shall advise such holders of Registrable
Securities of such stop order or other such order promptly after it shall
receive notice or obtain knowledge thereof and shall use its best efforts
promptly to obtain the withdrawal of such order;
(n) obtain one or more cold comfort letters, dated the effective date of such
registration statement (and, if such registration includes an underwritten
public offering, dated the date of the closing under the underwriting agreement
and addressed to the underwriters), from the Corporation’s independent public
accountants in customary form and covering such matters of the type customarily
covered by cold comfort letters as the holders of a majority of the Registrable
Securities included in such registration reasonably request; and
(o) provide a legal opinion of the Corporation’s outside counsel, dated the
effective date of such registration statement (or, if such registration includes
an underwritten public offering, dated the date of the closing under the
underwriting agreement), with respect to the registration statement, each
amendment and supplement thereto, the prospectus included therein (including the
preliminary prospectus) and such other documents relating thereto in customary
form and covering such matters of the type customarily covered by such opinions,
which opinions shall be addressed to the underwriters. The Corporation may
require each seller of Registrable Securities as to which any registration is
being effected to furnish the Corporation such information regarding such seller
and the distribution of such securities as the Corporation may from time to time
reasonably request in writing.
5. Registration Expenses.
(a) All expenses incident to the Corporation’s performance of or compliance with
this Agreement, including all registration and filing fees, fees and expenses of
compliance with securities or blue sky laws, printing expenses, travel expenses,
filing expenses, messenger and delivery expenses, fees and disbursements of
custodians, and fees and disbursements of counsel for the Corporation and of all
independent certified public accountants, underwriters including, if necessary,
a “qualified independent underwriter” within the meaning of the rules of the
Financial Industry Regulatory Authority, Inc. (in each case, excluding discounts
and commissions), and other Persons retained by the Corporation or by the
holders of Registrable Securities or their affiliates on behalf of the
Corporation (all such expenses being herein called “Registration Expenses”),
shall be borne as provided in this Agreement, except that the Corporation shall,
in any event, pay its internal expenses (including all salaries and expenses of
its officers and employees performing legal or accounting duties), the expense
of any annual audit or quarterly review, the expense of any liability insurance
and the expenses and fees for listing the securities to be registered on each
securities exchange on which similar securities issued by the Corporation are
then listed. Each Person that sells securities pursuant to a Demand Registration
or Piggyback Registration hereunder shall bear and pay all underwriting
discounts and commissions applicable to the securities sold for such Person’s
account.

 

11



--------------------------------------------------------------------------------



 



(b) In connection with each Demand Registration and each Piggyback Registration,
the Corporation shall reimburse the holders of Registrable Securities included
in such registration for the reasonable fees and disbursements of one counsel
chosen by the holders of a majority of the Registrable Securities included in
such registration.
(c) To the extent Registration Expenses are not required to be paid by the
Corporation, each holder of securities included in any registration hereunder
shall pay those Registration Expenses allocable hereunder to the registration of
such holder’s securities so included, and any Registration Expenses not so
allocable shall be borne by all sellers of securities included in such
registration in proportion to the aggregate selling price of each seller’s
securities to be so registered.
6. Indemnification.
(a) The Corporation agrees to indemnify and hold harmless, to the fullest extent
permitted by law, each holder of Registrable Securities and its Affiliates, and
their respective officers, directors, managers, agents, and employees and each
Person who controls such holder (within the meaning of the Securities Act) (each
an “Indemnitee” and, collectively, the “Indemnitees”) against any losses,
claims, damages or liabilities, joint or several, together with reasonable costs
and expenses (including reasonable attorneys’ fees), to which such Indemnitee
may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of, are based upon, are
caused by or result from (i) any untrue or alleged untrue statement of material
fact contained (A) in any registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or (B) in any
application or other document or communication (in this Section 6 collectively
called an “application”) executed by or on behalf of the Corporation or based
upon written information furnished by or on behalf of the Corporation filed in
any jurisdiction in order to qualify any securities covered by such registration
statement under the “blue sky” or securities laws thereof, or (ii) any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, and the Corporation
will reimburse each such Indemnitee for any legal or any other expenses incurred
by him, her or it in connection with investigating or defending any such loss,
claim, damage, expense, liability, action or proceeding; provided, however, that
the Corporation shall not be liable in any such case to any such Person to the
extent that any such loss, claim, damage, liability (or action or proceeding in
respect thereof) or expense arises out of, is based upon, is caused by or
results from an untrue statement or alleged untrue statement, or omission or
alleged omission, made in such registration statement, any such prospectus or
preliminary prospectus or any amendment or supplement thereto, or in any
application, in reliance upon, and in conformity with, written information
prepared and furnished to the Corporation by such holder expressly for use
therein. In connection with an underwritten offering, the Corporation shall
indemnify the underwriters, their officers and directors and each Person who
controls such underwriters (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the holders
of Registrable Securities.

 

12



--------------------------------------------------------------------------------



 



(b) In connection with any registration statement in which a holder of
Registrable Securities is participating, each such holder shall furnish to the
Corporation in writing such information and affidavits as the Corporation
reasonably requests for use in connection with any such registration statement
or prospectus and, to the fullest extent permitted by law, shall indemnify and
hold harmless the other holders of Registrable Securities and the Corporation,
and their respective directors, officers, managers, agents and employees and
each other Person who controls the Corporation (within the meaning of the
Securities Act) against any losses, claims, damages or liabilities, joint or
several, together with reasonable costs and expenses (including reasonable
attorney’s fees), to which such indemnified party may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of, are based upon, are caused by or result from
(i) any untrue statement of material fact contained in the registration
statement, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto or in any application or (ii) any omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
made in such registration statement, any such prospectus or preliminary
prospectus or any amendment or supplement thereto, or in any application, in
each case, in reliance upon and in conformity with written information prepared
and furnished to the Corporation by such holder expressly for use therein;
provided, however, that the obligation to indemnify will be several and not
joint, as to each holder and will be limited to the net amount of proceeds
received by such holder from the sale of Registrable Securities pursuant to such
registration statement.
(c) Any Person entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any Person’s right to indemnification hereunder to the extent such
failure has not prejudiced the indemnifying party) and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party will not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent will not be
unreasonably withheld, conditioned or delayed). An indemnifying party who is not
entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim.
(d) The indemnifying party shall not, except with the approval of each
indemnified party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to each indemnified party of a release from all liability
in respect to such claim or litigation without any payment or consideration
provided by such indemnified party.

 

13



--------------------------------------------------------------------------------



 



(e) If the indemnification provided for in this Section 6 is unavailable to or
is insufficient to hold harmless an indemnified party under the provisions above
in respect to any losses, claims, damages or liabilities referred to therein,
then each indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
fault of the Corporation on the one hand and the sellers of Registrable
Securities and any other sellers participating in the registration statement on
the other hand or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative faults referred to in clause (i) above but also the relative
benefit of the Corporation on the one hand and of the sellers of Registrable
Securities and any other sellers participating in the registration statement on
the other in connection with the registration statement or omissions which
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the
Corporation on the one hand and the sellers of Registrable Securities and any
other sellers participating in the registration statement on the other shall be
deemed to be in the same proportion as the total net proceeds from the offering
(before deducting expenses) to the Corporation bear to the total net proceeds
from the offering (before deducting expenses) to the sellers of Registrable
Securities and any other sellers participating in the registration statement.
The relative fault of the Corporation on the one hand and of the sellers of
Registrable Securities and any other sellers participating in the registration
statement on the other shall be determined by reference to, among other things,
whether the untrue statement or alleged omission to state a material fact
relates to information supplied by the Corporation or by the sellers of
Registrable Securities or other sellers participating in the registration
statement and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.
(f) The Corporation and the sellers of Registrable Securities agree that it
would not be just and equitable if contribution pursuant to this Section 6 were
determined by pro rata allocation (even if the sellers of Registrable Securities
were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in the immediately preceding paragraph. The amount paid or payable by an
indemnified party as a result of the losses, claims, damages and liabilities
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 6, no seller of Registrable Securities shall be required to contribute
any amount in excess of the net proceeds received by such seller from the sale
of Registrable Securities covered by the registration statement filed pursuant
hereto. No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.
(g) The indemnification and contribution by any such party provided for under
this Agreement shall be in addition to any other rights to indemnification or
contribution which any indemnified party may have pursuant to law or contract
and will remain in full force and effect regardless of any investigation made or
omitted by or on behalf of the indemnified party or any officer, director or
controlling Person of such indemnified party and will survive the transfer of
securities.

 

14



--------------------------------------------------------------------------------



 



7. Participation in Underwritten Registrations.
(a) No Person may participate in any registration hereunder which is
underwritten unless such Person (i) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements (including pursuant to
the terms of any over-allotment or “green shoe” option requested by the managing
underwriter(s), provided that no holder of Registrable Securities will be
required to sell more than the number of Registrable Securities that such holder
has requested the Corporation to include in any registration) and (ii) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements; provided that no holder of Registrable Securities
included in any underwritten registration shall be required to make any
representations or warranties to the Corporation or the underwriters (other than
representations and warranties regarding such holder and such holder’s intended
method of distribution) or to undertake any indemnification obligations to the
Corporation or the underwriters with respect thereto, except as otherwise
provided in Section 6 hereof.
(b) Each Person that is participating in any registration hereunder agrees that,
upon receipt of any notice from the Corporation of the happening of any event of
the kind described in Section 4(e), such Person will forthwith discontinue the
disposition of its Registrable Securities pursuant to the registration statement
until such Person’s receipt of the copies of a supplemented or amended
prospectus as contemplated by Section 4(e); provided that the Corporation shall
cause the period from and including the date of the giving of such notice
pursuant to this Section 7 to and including the date when each seller of
Registrable Securities covered by such registration statement shall have
received the copies of the supplemented or amended prospectus contemplated by
Section 4(f) (the “Suspension Period”) not to exceed 90 days in any twelve-month
period. In the event the Corporation shall give any such notice, the applicable
time period mentioned in Section 4(b) during which a Registration Statement is
to remain effective shall be extended by the number of days during the
Suspension Period.
8. Current Public Information.
The Corporation shall file in a timely manner all reports required to be filed
by it under the Securities Act and the Securities Exchange Act and the rules and
regulations adopted by the Securities and Exchange Commission thereunder, and
will take such further action as any holder or holders of Registrable Securities
may reasonably request, all to the extent required to enable such holders to
sell Registrable Securities pursuant to Rule 144 adopted by the Securities and
Exchange Commission under the Securities Act (as such rule may be amended from
time to time, “Rule 144”) or any similar rule or regulation hereafter adopted by
the Securities and Exchange Commission. If requested by any holder of
Registrable Securities, the Corporation shall deliver to such holder of
Registrable Securities a written statement that the Corporation has complied
with all Rule 144 filing requirements. Without limiting the generality of the
foregoing, the Corporation agrees to make and keep adequate current public
information available as those terms are understood and defined in Rule 144
under the Securities Act, at all times to the extent required to enable the
holders of Registrable Securities covered by a Registration Statement to sell
such Registrable Securities without registration under the Securities Act within
the limitations of the exemptions provided by Rule 144 thereunder.

 

15



--------------------------------------------------------------------------------



 



9. Definitions.
“Agreement” has the meaning set forth in the preamble.
“application” has the meaning set forth in Section 6(a).
“Class A Common Stock” has the meaning set forth in the preamble.
“Class B Common Stock” has the meaning set forth in the preamble.
“Common Stock” has the meaning set forth in the preamble.
“Corporation” has the meaning set forth in the preamble.
“Demand Registrations” has the meaning set forth in Section 1(a)
“Existing Gores Agreement” has the meaning set forth in the preamble.
“Free-Writing Prospectus” means a free-writing prospectus, as defined in
Rule 405 of the Securities Act.
“Gores” has the meaning set forth in the preamble.
“Gores Long-Form Registration” has the meaning set forth in Section 1(a).
“Gores Radio” has the meaning set forth in the preamble.
“Gores Registrable Securities” means (i) any Class A Common Stock held from time
to time by Gores, (ii) Class A Common Stock of the Corporation issued or
issuable with respect to the securities referred to in clause (i) above by way
of dividend, distribution, split or combination of securities, or any
recapitalization, merger, consolidation or other reorganization, and (iii) any
other Class A Common Stock of the Corporation into which any other securities
held from time to time by Gores is convertible or exchangeable. As to any
particular Gores Registrable Securities, such securities shall cease to be Gores
Registrable Securities when they (a) have been effectively registered under the
Securities Act and disposed of in accordance with the registration statement
covering them, (b) have been sold to the public through a broker, dealer or
market maker in compliance with Rule 144 under the Securities Act (or any
similar rule then in force), (c) have been purchased or otherwise acquired by
any employee of the Corporation or any of its Subsidiaries or (d) have been
repurchased by the Corporation or any Subsidiary. For purposes of this
Agreement, a Person shall be deemed to be a holder of Gores Registrable
Securities, and the Gores Registrable Securities shall be deemed to be in
existence, whenever such Person has the right to acquire directly or indirectly
such Gores Registrable Securities (upon conversion or exercise in connection
with a transfer of securities or otherwise, but disregarding any restrictions or
limitations upon the exercise of such right), whether or not such acquisition
has actually been effected, and such Person shall be entitled to exercise the
rights of a holder of Gores Registrable Securities hereunder.

 

16



--------------------------------------------------------------------------------



 



“Gores Short-Form Registrations” has the meaning set forth in Section 1(a).
“Holdback Extension” has the meaning set forth in Section 3(a).
“Holdback Period” has the meaning set forth in Section 3(a).
“Indemnittee” and “Indemnitees” have the meanings set forth in Section 6(a).
“Investor Rights Agreement” means that certain Amended and Restated Investor
Rights Agreement, dated as of October 21, 2011, among the Corporation, Gores
Radio and the Investor Stockholders.
“Investor Securities” means the “Registrable Securities” as defined in the
Investor Rights Agreement as in effect on the date hereof.
“Investor Stockholders” means the holders of the Investor Securities from time
to time.
“Long-Form Registrations” has the meaning set forth in Section 1(a).
“Other Securities” has the meaning set forth in Section 3(a).
“Permitted Transfer” has the meaning set forth in Section 3(e).
“Person” means an individual, a partnership, a joint venture, an association, a
joint stock company, a corporation, a limited liability company, a trust, an
unincorporated organization, an investment fund, any other business entity or a
governmental entity or any department, agency or political subdivision thereof.
“Piggyback Registration” has the meaning set forth in Section 2(a).
“Public Sale” means any sale of Registrable Securities to the public
(i) pursuant to an offering effectively registered under the Securities Act or
(ii) through a broker, dealer or market maker pursuant to the provisions of
Rule 144 (or any similar provision then in effect) adopted under the Securities
Act.
“Registrable Securities” means, collectively, the Triton Registrable Securities
and the Gores Registrable Securities.
“Registration Expenses” has the meaning set forth in Section 5(a).

 

17



--------------------------------------------------------------------------------



 



“Required Registration” has the meaning set forth in Section 1(c).
“Rule 144” has the meaning set forth in Section 8.
“Sale of the Corporation” has the meaning set forth in the Amended and Restated
Certificate of Incorporation of the Corporation.
“Securities” has the meaning set forth in Section 3(a).
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal law then in force.
“Securities and Exchange Commission” means the United States Securities and
Exchange Commission and includes any governmental body or agency succeeding to
the functions thereof.
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any similar federal law then in force.
“Securityholders” has the meaning set forth in the preamble.
“Short-Form Registrations” has the meaning set forth in Section 1(a).
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
of the other Subsidiaries of that Person or a combination thereof. For purposes
hereof, a Person or Persons shall be deemed to have a majority ownership
interest in a limited liability company, partnership, association, or other
business entity (other than a corporation) if such Person or Persons shall be
allocated a majority of limited liability company, partnership, association, or
other business entity gains or losses or shall be or control any managing
member, board of managers or general partner of such limited liability company,
partnership, association, or other business entity.
“Suspension Period” has the meaning set forth in Section 7(b).
“Triton” has the meaning set forth in the preamble.
“Triton Long-Form Registrations” has the meaning set forth in Section 1(a).
“Triton Media” has the meaning set forth in the preamble.

 

18



--------------------------------------------------------------------------------



 



“Triton Registrable Securities” means (i) any Class A Common Stock held from
time to time by Triton or into which Class B Common Stock held from time to time
by Triton is convertible, (ii) Class A Common Stock of the Corporation issued or
issuable with respect to the securities referred to in clause (i) above by way
of dividend, distribution, split or combination of securities, or any
recapitalization, merger, consolidation or other reorganization, and (iii) any
other Class A Common Stock of the Corporation into which any other securities
held from time to time by Triton is convertible or exchangeable. As to any
particular Triton Registrable Securities, such securities shall cease to be
Triton Registrable Securities when they (a) have been effectively registered
under the Securities Act and disposed of in accordance with the registration
statement covering them, (b) have been sold to the public through a broker,
dealer or market maker in compliance with Rule 144 under the Securities Act (or
any similar rule then in force), (c) have been purchased or otherwise acquired
by any employee of the Corporation or any of its Subsidiaries or (d) have been
repurchased by the Corporation or any Subsidiary. For purposes of this
Agreement, a Person shall be deemed to be a holder of Triton Registrable
Securities, and the Triton Registrable Securities shall be deemed to be in
existence, whenever such Person has the right to acquire directly or indirectly
such Triton Registrable Securities (upon conversion or exercise in connection
with a transfer of securities or otherwise, but disregarding any restrictions or
limitations upon the exercise of such right), whether or not such acquisition
has actually been effected, and such Person shall be entitled to exercise the
rights of a holder of Triton Registrable Securities hereunder.
“Triton Short-Form Registrations” has the meaning set forth in Section 1(a).
10. Termination of Existing Gores Agreement.
Each of the Corporation and Gores hereby agrees and acknowledges that the
Existing Gores Agreement is terminated and of no further force or effect as of
the date hereof.
11. CBS Registration Rights.
Notwithstanding the other provisions of this Agreement, the rights of the
Securityholders under this Agreement shall be adjusted to the extent required to
prevent such rights from being inconsistent with the rights of CBS Radio, Inc.
(“CBS”) under Section 1.2 (including with respect to inclusion of Registrable
Securities in a registration statement provided under such section) or 1.4 of
that certain Registration Rights Agreement, dated as of March 3, 2008, between
the Corporation and CBS.
12. Miscellaneous.
(a) Notices.

 

19



--------------------------------------------------------------------------------



 



All notices, demands, or other communications to be given or delivered under or
by reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given or made (a) when delivered personally to the
recipient, (b) when sent by facsimile to the recipient (with hard copy sent to
the recipient by reputable overnight courier service (charges prepaid) that same
day) if sent by facsimile before 5:00 p.m. local time of the recipient on a
business day, and otherwise on the next business day, or (c) one business day
after being sent to the recipient by reputable overnight courier service
(charges prepaid). Such notices, demands, and other communications shall be sent
to the Corporation at the address set forth below and to any other recipient at
the address indicated on the Schedule of Securityholders attached hereto, or to
such other address or to the attention of such other Person as the recipient
party has specified by prior written notice to the sending party. The
Corporation’s address is as follows:
Westwood One, Inc.
220 West 42nd Street, 3rd Floor
New York, NY 10036
Attention: Chief Executive Officer
Facsimile: (646) 285-0174
with copies (which shall not constitute notice) to:
Kirkland & Ellis LLP
300 North LaSalle
Chicago, IL 60654
Attention: Christopher J. Greeno, P.C.
                  Tana M. Ryan
Facsimile: (312) 862-2200
(b) No Inconsistent Agreements. After the date hereof, the Corporation will not
enter into any agreement with respect to its securities which is inconsistent
with or violates the rights granted to the holders of Registrable Securities in
this Agreement. Except as provided in this Agreement, after the date hereof, the
Corporation shall not grant to any Persons the right to request the Corporation
to register any equity securities of the Corporation, or any securities,
options, or rights convertible or exchangeable into or exercisable for such
securities, without the prior written consent of the holders of a majority of
the Registrable Securities.
(c) Adjustments Affecting Registrable Securities.
The Corporation will not take any action, or permit any change to occur, with
respect to its securities which would materially and adversely affect the
ability of the holders of Registrable Securities to include such Registrable
Securities in a registration undertaken pursuant to this Agreement or which
would adversely affect the marketability of such Registrable Securities in any
such registration (including effecting a stock split, combination of shares or
other recapitalization).

 

20



--------------------------------------------------------------------------------



 



(d) Remedies.
Any Person having rights under any provision of this Agreement shall be entitled
to enforce such rights specifically to recover damages caused by reason of any
breach of any provision of this Agreement and to exercise all other rights
granted by law. The parties hereto agree and acknowledge that money damages may
not be an adequate remedy for any breach of the provisions of this Agreement and
that any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or other security) for specific
performance and for other injunctive relief in order to enforce or prevent
violation of the provisions of this Agreement.
(e) Amendments and Waivers.
Except as otherwise provided herein, no modification, amendment or waiver of any
provision of this Agreement shall be effective against the Corporation or the
holders of Registrable Securities unless such modification, amendment or waiver
is approved in writing by the Corporation and the holders of a majority of the
Triton Registrable Securities and the Gores Registrable Securities. No failure
by any party to insist upon the strict performance of any covenant, duty,
agreement, or condition of this Agreement or to exercise any right or remedy
consequent upon a breach thereof shall constitute a waiver of any such breach or
any other covenant, duty, agreement, or condition. Notwithstanding the
foregoing, an amendment or modification of this Agreement to add a party hereto
and to grant such party registration rights will be effective against the
Corporation and all holders of Registrable Securities if such modification,
amendment or waiver is approved in writing by the Corporation and the holders of
a majority of the Triton Registrable Securities and the Gores Registrable
Securities (except that no additional consent shall be required with respect to
any party who is given registration rights hereunder as a holder of Triton
Registrable Securities or Gores Registrable Securities pursuant to the preamble
of this Agreement). The failure of any party to enforce any of the provisions of
this Agreement shall in no way be construed as a waiver of such provisions and
shall not affect the right of such party thereafter to enforce each and every
provision in accordance with its terms.
(f) Securityholder Status. Notwithstanding anything to the contrary that may be
set forth herein, at such time as any Securityholder ceases to hold any
Registrable Securities, such Securityholder shall be deemed to no longer be a
Securityholder for purposes of this Agreement and shall no longer be entitled to
the rights or subject to the obligations of a Securityholder as set forth
herein.
(g) Successors and Assigns; Third-Party Beneficiaries.
This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto (and the Persons specifically identified in
Section 6) and their respective successors and assigns. In addition, and whether
or not any express assignment shall have been made, the provisions of this
Agreement which are for the benefit of the holders of Registrable Securities (or
any portion thereof) as such shall be for the benefit of and enforceable by any
subsequent holder of any Registrable Securities (or of such portion thereof);
provided that such subsequent holder of Registrable Securities has executed a
counterpart to, or otherwise agreed in writing to be bound by, this Agreement in
accordance with the procedures set forth herein.

 

21



--------------------------------------------------------------------------------



 



(h) Severability.
Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or the
effectiveness or validity of any provision in any other jurisdiction, and this
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.
(i) Entire Agreement.
Except as otherwise expressly set forth herein, this document embodies the
complete agreement and understanding among the parties hereto with respect to
the subject matter hereof and supersedes and preempts any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way, including without
limitation the Existing Gores Agreement.
(j) Counterparts; Facsimile Signature.
This Agreement may be executed in two or more counterparts, any one of which
need not contain the signatures of more than one party, but all such
counterparts taken together will constitute one and the same Agreement. This
Agreement may be executed by facsimile signature.
(k) Descriptive Headings.
The descriptive headings of this Agreement are inserted for convenience only and
do not constitute a part of this Agreement.
(l) Governing Law.
All issues and questions concerning the relative rights and obligations of the
Corporation and the Securityholders under this Agreement and the construction,
validity, interpretation and enforceability of this Agreement shall be governed
by, and construed in accordance with, the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.
(m) Consent to Jurisdiction. Each of the parties hereto irrevocably submits to
the exclusive jurisdiction of the United States District Court for the State of
Delaware and the state courts of the State of Delaware for the purposes of any
suit, action or other proceeding arising out of or relating to this Agreement or
any transaction contemplated hereby. Each of the parties hereto further agrees
that service of any process, summons, notice or document by United States
certified or registered mail to such party’s respective address set forth in
Section 12(a), or such other address or to the attention of such other person as
the recipient party has specified by prior written notice to the sending party,
shall be effective service of process in any action, suit or proceeding in the
State of Delaware with respect to any matters to which it has submitted to
jurisdiction as set forth above in the immediately preceding sentence. Each of
the parties hereto irrevocably and unconditionally waives any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
or the transactions contemplated hereby in the United States District Court for
the State of Delaware or the state courts of the State of Delaware and hereby
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in such court has
been brought in an inconvenient forum.

 

22



--------------------------------------------------------------------------------



 



(n) Mutual Waiver of Jury Trial.
Because disputes arising in connection with complex transactions are most
quickly and economically resolved by an experienced and expert person and the
parties wish applicable state and federal laws to apply (rather than arbitration
rules), the parties desire that their disputes be resolved by a judge applying
such applicable laws. Therefore, to achieve the best combination of the benefits
of the judicial system and of arbitration, each party to this Agreement hereby
waives all rights to trial by jury in any action, suit or proceeding brought to
resolve any dispute between or among any of the parties hereto, whether arising
in contract, tort or otherwise, arising out of, connected with, related or
incidental to this Agreement or the transactions contemplated hereby.
(o) Business Days.
If any time period for giving notice or taking action hereunder expires on a day
which is a Saturday, Sunday or legal holiday in the state in which the
Corporation’s chief executive office is located, the time period shall
automatically be extended to the business day immediately following such
Saturday, Sunday or legal holiday.
* * * * *

 

23



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Registration Agreement
as of the day and year first above written.

            WESTWOOD ONE, INC.
      By:   /s/ David Hillman         Name:   David Hillman        Its:
Executive Vice President     

Signature Page — Registration Agreement

         

 

 



--------------------------------------------------------------------------------



 



            TRITON MEDIA GROUP, LLC
      By:   /s/ Neal Schore         Name:   Neal Schore        Its: President
and Chief Executive Officer     

Signature Page — Registration Agreement

         

 

 



--------------------------------------------------------------------------------



 



                  GORES RADIO HOLDINGS, LLC    
 
                By: THE GORES GROUP, LLC, its Manager    
 
           
 
  By:   /s/ Jonathan Gimbel
 
Name: Jonathan Gimbel    
 
      Its: Principal    

Signature Page — Registration Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE OF SECURITYHOLDERS
Name & Address
If to Triton:
Triton Media Group, LLC
15303 Ventura Boulevard, Suite 1500
Sherman Oaks, CA 91403
Attention: Chief Executive Officer
Facsimile: (818) 990-0930
with copies (which shall not constitute notice) to:
Oaktree Capital Management, L.P.
333 S. Grand Ave., 28th Floor
Los Angeles, CA 90071
Attention: Andrew Salter
Facsimile: (213) 830-6394
and
Kirkland & Ellis LLP
300 North LaSalle
Chicago, IL 60654
Attention: Christopher J. Greeno, P.C.
                  Tana M. Ryan
Facsimile: (312) 862-2200
If to Gores:
Gores Radio Holdings, LLC
c/o The Gores Group, LLC
10877 Wilshire Blvd, 18th Floor
Los Angeles, CA 90024
Attention: General Counsel
Facsimile: (310) 443-2149
with a copy (which shall not constitute notice) to:
Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, Suite 3400
Los Angeles, CA 90071-3144
Attention: Rick C. Madden, Esq.
Facsimile: (213) 621-5379

 

 